Exhibit 10.17
PRINCIPAL UNDERWRITING AGREEMENT
     THIS PRINCIPAL UNDERWRITING AGREEMENT made and effective as of the 27th day
of May, 2008, by and between TRANSAMERICA CAPITAL, INC. (“TCI”), an Iowa
corporation, and MERRILL LYNCH LIFE INSURANCE COMPANY (“MLLIC”), an Arkansas
corporation, on its own behalf and on behalf of the separate investment accounts
of MLLIC set forth in Exhibit A — Variable Life Products and Exhibit B —
Variable Annuity Products attached hereto and made a part hereof (collectively,
the “Account”).
WITNESSETH:
     WHEREAS, the Account was established or acquired by MLLIC under the laws of
the State of Arkansas, pursuant to a resolution of MLLIC’s Board of Directors in
order to set aside the investment assets attributable to certain variable life
insurance and annuity contracts (“Contracts”) issued by MLLIC;
     WHEREAS, MLLIC has registered or will register the Account with the
Securities and Exchange Commission (“SEC”) as a unit investment trust under the
Investment Company Act of 1940, as amended (the “1940 Act”);
     WHEREAS, MLLIC has registered or will register the Contracts under the
Securities Act of 1933, as amended (the “1933 Act”);
     WHEREAS, TCI is and will continue to be registered as a broker-dealer with
the SEC under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
and a member of the Financial Industries Regulatory Authority (the “FINRA”)
prior to the offer and sale of the Contracts; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, MLLIC proposes to have the Contracts sold and distributed through
TCI, and TCI is willing to sell and distribute such Contracts under the terms
stated herein;
     NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
     1. Appointment as Distributor/Principal Underwriter. MLLIC grants to TCI
the exclusive right to be, and TCI agrees to serve as, distributor and principal
underwriter of the Contracts during the term of this Agreement. TCI agrees to
use its best efforts to solicit applications for the Contracts and otherwise
perform all duties and functions which are necessary and proper for the
distribution of the Contracts.
     2. Prospectus. TCI agrees to offer the Contracts for sale in accordance
with the registration statements and prospectus therefor then in effect. TCI is
not authorized to give any information or to make any representations concerning
the Contracts other than those contained in the current prospectus therefor
filed with the SEC or in such sales literature as may be authorized by MLLIC.
     3. Considerations. All premiums, purchase payments or other moneys payable
under the Contracts shall be remitted promptly in full together with such
application, forms and any other required documentation to MLLIC or its
designated servicing agent and shall become the exclusive property of MLLIC.
Checks or money orders in payment under the Contracts shall be drawn to the
order of “Merrill Lynch Life Insurance Company” and funds may be remitted by
wire if prior written approval is obtained from MLLIC.

2



--------------------------------------------------------------------------------



 



     4. Copies of Information. On behalf of the Account, MLLIC shall furnish TCI
with copies of all prospectuses, financial statements and other documents which
TCI reasonably requests for use in connection with the distribution of the
Contracts.
     5. Representations. TCI represents that it is (a) duly registered as a
broker-dealer under the 1934 Act, (b) a member in good standing of FINRA and
(c) to the extent necessary to offer the Contracts, duly registered or otherwise
qualified under the securities laws of any state or other jurisdiction. TCI
shall be responsible for carrying out its sales and underwriting obligations
hereunder in continued compliance with FINRA Rules and federal and state
securities and insurance laws and regulations.
6. Other Broker-Dealer Agreements. TCI is hereby authorized to enter into
written sales agreements with other independent broker-dealers for the sale of
the Contracts. All such sales agreements entered into by TCI shall provide that
each independent broker-dealer will assume full responsibility for continued
compliance by itself and by its associated persons with FINRA Rules and
applicable federal and state securities and insurance laws and shall be in such
form and contain such other provisions as MLLIC may from time to time require.
All associated persons of such independent broker-dealers soliciting
applications for the Contracts shall be duly and appropriately registered by
FINRA and licensed and appointed by MLLIC for the sale of Contracts under the
insurance laws of the applicable states or jurisdictions in which such Contracts
may be lawfully sold. All applications for Contracts solicited by such
broker-dealers through their representatives, together with any other required
documentation and premiums, purchase payments and other moneys, shall be handled
as set forth in paragraph 3 above.

3



--------------------------------------------------------------------------------



 



     7. Insurance Licensing and Appointments. MLLIC shall apply for the proper
insurance licenses and appointments in appropriate states or jurisdictions for
the designated persons associated with TCI or with other independent
broker-dealers that have entered into sales agreements with TCI for the sale of
Contracts, provided that MLLIC reserves the right to refuse to appoint any
proposed registered representative as an agent or broker, and to terminate an
agent or broker once appointed.
     8. Recordkeeping. MLLIC and TCI shall cause to be maintained and preserved
for the periods prescribed such accounts, books, and other documents as are
required of them by the 1940 Act, and 1934 Act, and any other applicable laws
and regulations. The books, accounts and records of MLLIC, of the Account, and
of TCI as to all transactions hereunder shall be maintained so as to disclose
clearly and accurately the nature and details of the transactions. MLLIC (or
such other entity engaged by MLLIC for this purpose), on behalf of and as agent
for TCI, shall maintain TCI’s books and records pertaining to the sale of
Contracts to the extent as mutually agreed upon from time to time by MLLIC and
TCI; provided that such books and records shall be the property of TCI, and
shall at all times be subject to such reasonable periodic, special or other
audit or examination by the SEC, FINRA, any state insurance commissioner and/or
all other regulatory bodies having jurisdiction. MLLIC shall be responsible for
sending on behalf of and as agent for TCI all required confirmations on customer
transactions in compliance with applicable regulations, as modified by an
exemption or other relief obtained by MLLIC. TCI shall cause MLLIC to be
furnished with such reports as MLLIC may reasonably request for the purpose of
meeting its reporting and recordkeeping requirements under the insurance laws of
the State of

4



--------------------------------------------------------------------------------



 



Arkansas and any other applicable states or jurisdictions. MLLIC agrees that its
records relating to the sale of Contracts shall be subject to such reasonable
periodic, special or other audit or examination by the SEC, FINRA, and any state
insurance commissioner and/or all other regulatory bodies having jurisdiction.
     9. Commissions. MLLIC shall have the responsibility for paying on behalf of
TCI (a) any compensation to other independent broker-dealers and their
associated persons due under the terms of any sales agreements entered into
pursuant to paragraph 6 above, between TCI and such broker-dealers as agreed to
by MLLIC and (b) all commissions or other fees to associated persons of TCI
which are due for the sale of the Contracts in the amounts and on such terms and
conditions as MLLIC and TCI determine. Notwithstanding the preceding sentence,
no broker-dealer, associated person or other individual or entity shall have an
interest in any deductions or other fees payable to TCI as set forth herein.
     10. Expense Reimbursement. MLLIC shall reimburse TCI for all costs and
expenses incurred by TCI in furnishing the services, materials, and supplies
required by the terms of this Agreement. The expense to be paid by MLLIC for the
services under this agreement must be actual cost incurred by TCI to provide
such services so that neither party shall receive a profit nor suffer a loss.
TCI shall submit within 30 days prior to the end of each quarter a statement of
the estimated amount of the apportioned expenses, if any, for such quarter and
MLLIC shall remit payment within 15 days following receipt of such statement.
Within 60 days after the end of each fiscal year, TCI shall submit a statement
of actual apportioned expenses, if any, for such fiscal year. The difference
between the amount of estimated and actual expenses, if any,

5



--------------------------------------------------------------------------------



 



shall be paid to either party, as the case may be, within 15 days of the receipt
of the statement of actual apportioned expenses. Records of such expenses shall
be subject to audit at all times by MLLIC and its regulatory authorities.
     11. Indemnification. MLLIC agrees to indemnify TCI for any losses incurred
as a result of any action taken or omitted by TCI, or any of its officers,
agents or employees, in performing their responsibilities under this Agreement
in good faith and without willful misfeasance, gross negligence, or reckless
disregard of such obligations.
     12. Regulatory Investigations. TCI and MLLIC agree to cooperate fully in
any insurance or judicial regulatory investigation or proceeding arising in
connection with Contracts distributed under this Agreement. TCI and MLLIC
further agree to cooperate fully in any securities regulatory inspection,
inquiry, investigation or proceeding or any judicial proceeding with respect to
MLLIC, TCI, their affiliates and their representatives to the extent that such
inspection, inquiry, investigation or proceeding or judicial proceeding is in
connection with Contracts distributed under this Agreement. Without limiting the
foregoing:
     (a) TCI will be notified promptly of any customer complaint or notice of
any regulatory inspection, inquiry investigation or proceeding or judicial
proceeding received by MLLIC with respect to TCI or any representative or which
may affect MLLIC’s issuance of any Contracts marketed under this Agreement; and
     (b) TCI will promptly notify MLLIC of any customer complaint or notice of
any regulatory inspection, inquiry, investigation or judicial proceeding
received by TCI or any representative with respect to MLLIC or its affiliates in
connection with any Contracts distributed under this Agreement.

6



--------------------------------------------------------------------------------



 



     In the case of a customer complaint, TCI and MLLIC will cooperate in
investigating such complaint and shall arrive at a mutually satisfactory
response.
     13. Termination.
     (a) This Agreement may be terminated by either party hereto upon 60 days’
prior written notice to the other party.
     (b) This Agreement may be terminated upon written notice of one party to
the other party hereto in the event of bankruptcy or insolvency of such party to
which notice is given.
     (c) This Agreement may be terminated at any time upon the mutual written
consent of the parties hereto.
     (d) TCI shall not assign or delegate its responsibilities under this
Agreement without the written consent of MLLIC.
     (e) Upon termination of this Agreement, all authorizations, rights and
obligations shall cease except the obligations to settle accounts hereunder,
including payments or premiums or contributions subsequently received for
Contracts in effect at the time of termination or issued pursuant to
applications received by MLLIC prior to termination.
     14. Regulatory Impact. This Agreement shall be subject to, among other
laws, the provisions of the 1940 Act and the 1934 Act and the rules,
regulations, and rulings thereunder and of FINRA, from time to time in effect,
including such exemptions from the 1940 Act as the SEC may grant, and the terms
hereof shall be interpreted and construed in accordance therewith.

7



--------------------------------------------------------------------------------



 



     TCI shall submit to all regulatory and administrative bodies having
jurisdiction over the operations of the Account, present or future; and will
provide any information, reports or other material which any such body by reason
of this Agreement may request or require pursuant to applicable laws or
regulations.
     15. Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby.
     16. Choice of Law. This Agreement shall be construed, enforced and governed
by the laws of the State of Arkansas.
     17. No Assignment. Neither party may assign its interest in this Agreement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their respective duly authorized officials as of the day and year
first above written.

          TRANSAMERICA CAPITAL, INC.
      By:           Robert R. Frederick        Title:   President and Chief
Operations Officer        MERRILL LYNCH LIFE INSURANCE COMPANY
      By:           Ronald L. Ziegler        Title:   Senior Vice President     

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A — VARIABLE LIFE PRODUCTS
Merrill Lynch Variable Life Separate Account
Merrill Lynch Life Variable Life Separate Account II

9



--------------------------------------------------------------------------------



 



EXHIBIT B- VARIABLE ANNUITY PRODUCTS
Merrill Lynch Life Variable Annuity Separate Account
Merrill Lynch Life Variable Annuity Separate Account A
Merrill Lynch Life Variable Annuity Separate Account B
Merrill Lynch Life Variable Annuity Separate Account C
Merrill Lynch Life Variable Annuity Separate Account D

10